UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2319


JOHN STERLING PETTENGILL,

                  Plaintiff – Appellant,

             v.

CITY OF RICHWOOD’S FEDERAL SEWER PROJECT; WEST VIRGINIA
DEVELOPMENT OFFICE; THE SEWER TECHNICAL REVIEW COMMITTEE, of
West Virginia’s Department of Environmental Protection,

                  Defendants – Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:07-cv-00290)


Submitted:    May 22, 2009                  Decided:   June 15, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Sterling Pettengill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Sterling Pettengill appeals the district court’s

order denying his motions to reopen his civil action.   We have

reviewed the record and find no reversible error.   Accordingly,

we affirm for the reasons stated by the district court.      See

Pettengill v. City of Richwood’s Fed. Sewer Project, No. 2:07-

cv-00290 (S.D. W. Va. Nov. 13, 2008).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                  2